Bridgewater, J.
¶31 (dissenting) — I concur in the majority’s opinion regarding sufficiency of the evidence. But I *885respectfully dissent and would reverse and remand for a dismissal based on our opinions in State v. Madrid, 145 Wn. App. 106, 192 P.3d 909 (2008), and State v. Hogan, 145 Wn. App. 210, 192 P.3d 915 (2008).
¶32 The State charged Wofford with violating a no-contact order under former RCW 26.50.110 (2006). In Madrid and Hogan, we held that the State could not convict an individual under chapter 26.50 RCW unless the violation warranted an arrest under former RCW 10.31.100(2) (2000).6 Madrid, 145 Wn. App. at 114, 115; Hogan, 145 Wn. App. at 218. We review convictions under the statute in effect at the time the crime was committed absent express legislative intent to the contrary in an amendment or repealing act. Hogan, 145 Wn. App. at 215-16; RCW 10.01.040.
¶33 In both Madrid and Hogan, we reversed the conviction because the State did not present evidence that the defendant’s no-contact order violation was one for which arrest was required under former RCW 10.31.100(2). Madrid, 145 Wn. App. at 114; Hogan, 145 Wn. App. at 219. Additionally, in Madrid, we applied the last antecedent rule of statutory construction to former RCW 26.50.110(1) and determined (1) that the comma before the qualifying phrase “for which an arrest is required” suggests that the qualifying phrase applies to all previous antecedents (including the restraint provision) and (2) that the plain language of former RCW 10.31.100(2)(a) and (b) indicate that the sections were meant to apply to all antecedents. Madrid, 145 Wn. App. at 114, 115; see former RCW 26.50.110. We pointed out that although subsection (2)(b) applies only to foreign protection orders (the last prior antecedent before the qualifying phrase), subsection (2)(a) applies to a broad variety of orders, which include orders issued under chapters 10.99 or 26.50 RCW. See Madrid, 145 Wn. App. at 115; former RCW 10.31.100(2)(a), (b). Thus, we determined that *886the cross-reference to subsection (2)(a) would be meaningless if the qualifying phrase applied only to the foreign protection order phrase. Madrid, 145 Wn. App. at 115. This court came to a similar result in Hogan. Hogan, 145 Wn. App. at 219.
¶34 I would apply the same analysis in this case, although the defendants in Hogan and Madrid were charged with violating former RCW 26.50.110(1), rather than the elevated felony under former RCW 26.50.110(5), because Wofford’s charge merely “increas[ed]” from a gross misdemeanor under subsection (1) to a felony under subsection (5) based on his prior convictions. See Clerk’s Papers at 1; State v. Bunker, 144 Wn. App. 407, 413, 411, 183 P.3d 1086 (reviewing former RCW 26.50.110(1) to determine whether a crime was committed when defendants were charged under the elevated felony provision), review granted, 165 Wn.2d 1003 (2008).
¶35 Accordingly, I would hold, as we did in Hogan and Madrid, that former RCW 26.50.110(1) is unambiguous and requires that the violation be of a kind “for which an arrest is required” under former RCW 10.31.100(2) as an element of the offense. Under Hogan, the elements required to criminally convict a no-contact order violation under former RCW 26.50.110(1) include “(1) the existence of an order under this chapter or others, including chapter 10.99 RCW; (2) the restrained party knows of the order; (3) the restrained party violates the order; and (4) arrest is required under [former] RCW 10.31.100(2)(a) or (b).” Hogan, 145 Wn. App. at 220; former RCW 26.50.110(1). Because the evidence here does not support a finding that Wofford’s violation falls into any of the categories of violations for which an arrest is required, the conviction should be dismissed.

 A 2006 amendment to RCW 10.31.100 does not impact the present analysis. See Laws of 2006, ch. 138, § 23.